169 S.W.3d 868 (2005)
Minnie HENSON, et al., Appellants,
v.
DUTCH FLOWERS, L.L.C., Respondent.
No. WD 64284.
Missouri Court of Appeals, Western District.
August 30, 2005.
Michael R. Fletcher, Kansas City, MO, for appellants.
*869 John E. Franke, Kansas City, MO, for respondent.
Before SMART, P.J., HOLLIGER and HARDWICK, J.J.

ORDER
PER CURIAM.
Minnie Henson and Celestine Broom appeal from a summary judgment denying their wrongful death claim against Dutch Flowers, L.L.C. Upon review of the parties' briefs and the record, we find summary judgment was proper because there was no evidence to support a material element of the respondeat superior claim of liability against Dutch Flowers. The judgment is affirmed.
We have provided the parties with a memorandum explaining the reasons for our decision because a published opinion would have no precedential value. Rule 84.16(b).